OPINION,
Me. Justice Geeen :
The contract between these parties is composed of two main divisions. The second of them is a specification of several “ conditions and stipulations ” to which the main contract, or “ certificate,” as it is called, is subject. This certificate is the body of the contract, and constitutes the first division. It declares the kinds of accidents, for which the association will grant indemnity or relief. These are of two classes only : one is accidental injury which results in death; the other is accidental injury which is permanently disabling. The latter injuries are divided into two kinds: One called “ total permanent disablement,” viz., the loss of both hands, both feet, or hand and foot; and the other, called “ partial permanent disablement,” viz., the loss of one hand or foot, or both eyes. In the first of these two kinds of accidental injuries, the limit of the relief is twenty-five hundred dollars; in the second, twelve hundred and fifty dollars ; and a special provision is also made that, for the loss of one eye, the limit shall be three hundred and twenty-five dollars. The amount of weekly relief was fixed at not to exceed twenty dollars, and for a period not to exceed twenty-six consecutive weeks.
There is no provision in the main body of the contract for the payment of any benefits for injuries which result in partial disablement, unless it is also of a permanent character. At the end of the printed conditions and stipulations, the contract is formally closed with the customary attesting clause, followed by the signatures of the president and secretary, and the corporate seal. Under the contract, as thus closed, there woúld be no relief for the plaintiff, as his injury, though a partial disablement, was not a partially permanent disablement. But it is contended, and was so held by the court below, that by an indorsment upon the back of the certificate, general relief was given in all cases of partial disablement. The language of the indorsement is as follows:
*604“If the member shall sustain bodily injuries by means as provided for in this certificate, the payment of weekly relief whether totally or partially disabling for the number of days fixed in schedule on back hereof, shall be in full satisfaction of all claims for said injuries.”
Then follows the schedule designating forty different kinds of injuries, for each of which is specified a fixed number of days for which relief will be allowed; and the “ indorsement,” by its terms, becomes applicable to each, and its meaning manifestly is that members who sustain any of those specific injuries and receive weekly relief therefor, for the number of days designated, such relief “ shall be in full satisfaction of all claims for said injuries.” The learned court below thought this “indorsement” enlarged the liability^- of the company, so as to embrace cases of merely partial disablement, and that, although the plaintiff’s injury was not embraced within the enumeration of the schedule, a memorandum at the foot of the schedule in these words, “ injuries not included in the above schedule will be adjusted upon their merits,” sufficed to extend the obligation of the association to all kinds of injuries.
We are unable to agree to this view of the contract. The “ indorsement ” plainly refers to the injuries provided for in the body of the certificate. The language is, “if the member shall sustain bodily injuries by means as provided for in this certificate.” Clearly the injuries contemplated by these words are the'injuries referred to and provided for in the certificate, and not others of a different character. And then, whether these injuries be totally or partially disabling, the payment of weekly relief for the number of days designated in the schedule shall be full satisfaction. The words, “ totally or partially disabling,” manifestly relate to the same kind of total or partial disablement provided for in the certificate, that is, permanent injuries which are either totally or partially of that character. To hold otherwise would be to make an entirely new contract for the parties quite outside the explicit language of the certificate, without any such purpose being expressed and without any necessary implication to that effect. The “ indorsement ” is but a note or memorandum intended to individuate certain designated injuries for which fixed payments would be made, but of course they must be within the class of *605injuries for which alone the association contracted to give relief, that is, either totally permanent, or partially permanent disablements. The schedule did not pretend to enumerate all the injuries for which the association would be liable, but only to provide that for those that were enumerated, a given number of days would be paid for. These days are either seven or multiples of seven; and the effect of the schedule is to determine practically the number of weeks for which the “ weekly relief,” mentioned both in the certificate and the indorsement, will be allowed. But, of course, the injuries to be paid for must be generically such as the association agreed to pay for -, that is, either partial permanent, or total permanent disable-ments.
This view is much strengthened by the foot notes immediately following the schedule. The first of them is, “ in the event of partial permanent, or total permanent disablement, or complication of injuries by accident under schedule or otherwise, the payment of indemnity for the severest injury will be in full settlement of all claims of said accident.” That is, payment for the severest injury, where there is a complication of injuries, either under the schedule or otherwise, will be in full of all claims; but, there is no enlargement of the class of injuries to be paid for beyond those which are either partially or totally permanent in their character. The next foot note is in these words: “Injuries not included in the above schedule will be adjusted upon their merits; ” plainly meaning, that injuries, not specially enumerated in the schedule, shall be adjusted upon their merits. But of course they must be injuries for which the association was liable to pay by the terms of their contract, and not an entirely new, different, and independent class of injuries, for which there was no agreement to pay. Read in this way, the contract of the parties is intelligible, consistent, and distinct. The meaning is inartistieally expressed, but we think quite sufficiently to require the construction we have placed upon the instrument. To open up the entire range of all possible injuries by accident, and declare that they are within the operation of the certificate, would certainly be doing violence to its express terms, and would be without the authority of any necessary or just implication. As the plaintiff’s injury was neither a partially permanent nor to*606tally permanent disablement, it does not come within the terms of the contract.
Judgment reversed.